DETAILED ACTION
Claims 1-6 and 8-20 are pending in the present application. Claims 1, 16 and 19 were amended. Claims 7 and 21 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 18 August 2021 are found persuasive. Claims 1, 16 and 19 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation “wherein the location information for each medical document comprises a uniform resource locator (URL), a unique record identifier, a file path, or a search string applicable to one of the plurality of datastores”. 
The prior art is silent with respect to a search string. Claims 16 and 19 include similar limitation and is allowed for similar reasons. Claims 2-6, 8-15, 17-18 and 20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169